Citation Nr: 0828908	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left trochanteric 
bursitis, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a right knee/leg 
disorder as secondary to a service-connected disability.

5.  Entitlement to service connection for a right hip 
disorder as secondary to a service-connected disability.

6.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of discectomy of the lumbar spine.

7.  Entitlement to a rating in excess of 10 percent for 
postoperative left knee strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  He waived agency of 
original jurisdiction consideration of documents submitted in 
November 2007.

Although the RO adjudicated the service connection issue 
concerning a lumbar spine disability on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

The Board notes that during his August 2007 hearing the 
veteran raised the issue of whether the December 1968 rating 
decision establishing service connection for aggravation of a 
pre-existing left knee disorder was clearly and unmistakably 
erroneous in finding the pre-service disability warranted a 
10 percent rating adjustment.  This matter is referred to the 
RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for postoperative left knee strain with degenerative joint 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  PTSD or major depression are not shown to be 
etiologically related to active service.

3.  Tinnitus is not shown to be etiologically related to 
active service.

4.  Left trochanteric bursitis and right hip and knee/leg 
disorders are not shown to be etiologically related to active 
service nor to have developed as a result of a service-
connected disability.

5.  A March 1991 rating decision denied entitlement to 
service connection for the residuals of discectomy of the 
lumbar spine; the veteran did not appeal the determination.

6.  Evidence added to the record since the March 1991 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  PTSD or major depression was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  Left trochanteric bursitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A right knee/leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

6.  New and material evidence was not received and the claim 
for entitlement to service connection for the residuals of 
discectomy of the lumbar spine may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The Board also notes that 
38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing a sentence in subsection (b)(1) stating that 
VA will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The VCAA requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

In this case, the provisions of the VCAA, as interpreted by 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), have been fulfilled by 
information provided to the veteran by correspondence dated 
in September 2004, January 2005, April 2005, and November 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  

Although the veteran was not provided specific notice that 
the VCAA notice requirements applied to all elements of a 
claim, the Board finds that because of the decisions in this 
case any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  In the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence when providing the notice required by the 
VCAA it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  
Sufficient notice as to these matters was provided by 
correspondence dated in September 2004.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  For records in the custody of a Federal department 
or agency VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).  In the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search.  
38 C.F.R. § 3.159(c)(2).  Although the veteran testified that 
he was presently receiving treatment at VA and private 
medical facilities for depression, there is no indication 
that these records include any evidence linking that 
treatment to a verified event occurring during active 
service.  The veteran has provided neither copies of any 
pertinent private medical records demonstrating treatment for 
a psychiatric disorder nor authorization for VA assistance in 
obtaining such records.  The veteran was also requested to 
provide additional information as to his reported stressor 
during active service by correspondence dated in April 2005 
and November 2006, but has provided no further details 
concerning the death of an airman he claimed to have 
witnessed in February or March 1968 at the Naval Air Station 
in Jacksonville, Florida.  In a December 2006 report the RO 
noted that service records showed the veteran was stationed 
in February and March 1968 at the Naval Training Base at 
Great Lakes, Illinois, and that the available evidence was 
insufficient for a request for service department 
verification.

The Board concurs with the RO that based upon the available 
evidence insufficient information has been received for 
service department verification assistance.  In the absence 
of credible evidence of an incident in service, the Board 
finds further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

II.  Service Connection Claims - Pertinent Laws and 
Regulations.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

A.  PTSD and Major Depression.

Service medical records are negative for complaint, 
treatment, or diagnosis of a psychiatric disorder.  Records 
include an August 1968 medical board report recommending 
discharge because of an internal derangement of the left 
knee.  It was also noted that past history and review of 
systems were noncontributory.  

In correspondence dated in November 2004 the veteran 
requested entitlement to service connection for PTSD and 
major depression.  In a November 2004 statement the veteran's 
spouse described problems he experienced with nightmares and 
in associating with others.  In a January 2005 PTSD 
information statement he reported that he had witnessed an 
airman sucked into a jet engine at the Naval Air Station at 
Jacksonville, Florida, in February or March 1968.  He 
reiterated this claim at his August 2007 hearing, but 
provided no additional information that would enable 
verification of the claimed stressor event.  Also, as noted 
above, the veteran did not respond to the April 2005 and 
November 2006 letters that requested additional information 
from the veteran regarding the claimed stressor event.    

Based upon the evidence of record, the Board finds PTSD or 
major depression is not shown to be etiologically related to 
active service.  There is no evidence of treatment for PTSD 
or major depression during active service and no probative 
evidence demonstrating treatment for a psychiatric disorder 
related to an incident of active service.  While the veteran 
may sincerely believe that he has an acquired psychiatric 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for service connection for PTSD or major depression 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

B.  Tinnitus.

Service medical records are negative for complaint, 
treatment, or diagnosis of tinnitus and negative for evidence 
of a severe head trauma with loss of consciousness in 1968.  
Records include an August 1968 medical board report noting 
that past history and review of systems were noncontributory.  
VA examination in November 1968 noted a detailed medical 
history of the veteran's symptoms during active service 
without report of tinnitus or a severe head injury.  The 
examiner noted there was no evidence of hearing loss and that 
there were no abnormalities to the canals and drums of the 
ears.  

In correspondence dated in November 2004 the veteran 
requested entitlement to service connection for tinnitus.  On 
VA audiological evaluation in December 2004 the veteran 
complained of constant bilateral tinnitus and reported that 
he had sustained a severe head injury with loss of 
consciousness in 1968 when he struck the back of his head on 
a steel ladder during service.  The diagnosis was symmetric 
normal to severe sensorineural hearing loss without opinion 
as to tinnitus or etiology.  At his August 2007 hearing the 
veteran, in essence, asserted that his tinnitus had been 
incurred as a result of gun and engine noise aboard ship.

Based upon the evidence of record, the Board finds tinnitus 
is not shown to be etiologically related to active service.  
There is no evidence of treatment for tinnitus during active 
service and no probative evidence demonstrating exposure to 
any acoustic trauma during active service.  The veteran's 
reports as to having incurred a severe head trauma are 
inconsistent with the other evidence of record and are 
considered to be of no probative value.  The earliest 
evidence of any complaint of tinnitus is dated over 36 years 
after his discharge from service.  The veteran is not 
competent to offer opinions on questions of medical causation 
or diagnosis for tinnitus.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the claim for service 
connection must be denied.  The preponderance of the evidence 
is against the claim.

C.  Left Trochanteric Bursitis, Right Knee/Leg Disorder, and 
Right Hip Disorder.

Service medical records are negative for complaint, 
treatment, or diagnosis of left trochanteric bursitis and for 
any injury to the left hip.  Records include an August 1968 
medical board report noting that past history and review of 
systems were noncontributory.  It was, however, noted that 
the veteran had fallen down the ladder twice aboard ship with 
numerous experiences of his left knee going out and swelling.  

VA examination in November 1968 noted movements of the lower 
extremities were not restricted nor associated with 
discomfort.  No complaints as to left or right hip or right 
knee disorders were provided.  The examiner noted there was 
no history of acute inflammatory changes and that the veteran 
had good and equal strength at the various joint levels in 
the lower extremities.  Private medical records dated in 
August 2000 noted the veteran was experiencing bilateral knee 
difficulties and that his right knee was bothering him most 
of the time.  It was noted that the veteran performed very 
difficult work and was up and down on his knees, on his feet, 
and climbing stairs in his employment.  Records show that in 
August 2000 the veteran underwent a partial medial 
meniscectomy and abrasion chondroplasty to repair a large 
medial meniscal tear to the right knee with mild 
chondromalacia patella.

In correspondence dated in August 2004 the veteran, in 
essence, asserted that service connection was warranted for a 
left hip disorder and that secondary service connection was 
warranted for right hip and knee disorders as a result of his 
service-connected left knee disability.  At his August 2007 
hearing he described having fallen backwards coming down a 
rail aboard ship and having been knocked out and hanging from 
the ladder for some unknown period of time.  He stated that 
when he awoke he was in sick bay and his left leg was in a 
cast.  He also stated that his hip and right knee disorders 
had developed as a result of changes in his gait to protect 
himself from falls because of his service-connected left knee 
disability.

VA treatment records dated in November 2004 noted a diagnosis 
of trochanteric bursitis without opinion as to etiology.  VA 
examination in December 2006 noted the veteran's gait was 
antalgic.  He was unable to stand for more than a few minutes 
and unable to walk more than a few yards.  The examiner noted 
painful movement to the right knee and left hip.  X-rays 
revealed no fracture or dislocation and no evidence of 
significant degenerative arthritis in the hips.  An X-ray of 
the right knee was unremarkable.  The diagnoses included 
degenerative joint disease of the knees and hips; however, 
the examiner stated the issue as to whether a left hip 
disorder was a result of two falls down a ship's ladder could 
not be resolved without resort to mere speculation.  It was 
also noted that X-rays of the veteran's service-connected 
left knee revealed mild degenerative joint disease consistent 
with age and, in essence, that it was doubtful that mild 
degenerative joint disease could have caused his other 
disabilities.  The examiner further noted that the veteran's 
employment in maintenance work along with aging could have 
caused the mild degenerative joint disease seen in all his 
joints.

Based upon the evidence of record, the Board finds left 
trochanteric bursitis and right hip and knee/leg disorders 
are not shown to be etiologically related to active service 
nor to have developed as a result of a service-connected 
disability.  There is no evidence of treatment for hip or 
right knee disorders during active service and the veteran's 
current reports describing a severe left lower extremity 
injury in August 1968 are inconsistent with evidence 
contemporaneous to the event.  There is no probative evidence 
of any hip of right knee/leg complaints for many years after 
active service.  The Board finds the December 2006 VA 
examiner's opinion persuasively demonstrates that the 
veteran's present hip and right knee disorders were more 
likely incurred as a result of his post-service employment 
and the normal process of aging.  There is no competent 
medical opinion of record to the contrary.  While the veteran 
affirmed that he was advised by a Dr. W. that his claimed 
disabilities were "linked together," no statement to that 
effect was contained in the additional evidence the veteran 
submitted to the Board in November 2007.  Therefore, the 
claims for entitlement to service connection must be denied.  
The preponderance of the evidence is against the veteran's 
claims.


II.  New and Material Evidence Claim.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a March 1991 rating decision the RO denied entitlement to 
service connection for the residuals of discectomy of the 
lumbar spine.  It was noted, in essence, that the evidence 
did not demonstrate the veteran's post-service back injury 
was incurred as a result of his service-connected left knee 
disability.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

In correspondence dated in August 2004 the veteran, in 
essence, requested that his claim for entitlement to service 
connection for a back disorder be reopened.  In statements 
and hearing testimony he reiterated his claim that his back 
injury was incurred as a result of a fall in 1986 because of 
his service-connected left knee disability.  Evidence added 
to the record since the March 1991 rating decision includes 
VA treatment records and Social Security Administration (SSA) 
records without medical opinion as to etiology, duplicate 
copies of private medical reports, and a December 2006 VA 
examination report indicating that an etiology opinion as to 
the veteran's back injury could not be provided without 
resort to mere speculation.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim for the residuals of discectomy of the 
lumbar spine is not new and material.  The recently submitted 
statements and testimony are cumulative or redundant of the 
evidence previously of record and the VA, SSA, and private 
medical records added to the record indicating diagnoses of a 
lumbar spine disability are cumulative of the evidence 
previously considered.  While the December 2006 VA 
examination report is new, the opinion provided does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  Therefore, the claim for entitlement to 
service connection for the residuals of discectomy of the 
lumbar spine may not be reopened.  


ORDER

Entitlement to service connection for PTSD and major 
depression is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left trochanteric 
bursitis, to include as secondary to a service-connected 
disability, is denied.

Entitlement to service connection for a right knee/leg 
disorder as secondary to a service-connected disability is 
denied.

Entitlement to service connection for a right hip disorder as 
secondary to a service-connected disability is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for the residuals of 
discectomy of the lumbar spine; the appeal is denied.

REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his increased rating claim by 
correspondence dated in September 2004, January 2005, 
April 2005, and November 2006.  The Board finds, however, 
that as this case must be remanded for additional development 
a remedial notice should be provided as a result of the 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, service medical records show the veteran was 
treated for internal derangement of the left knee during 
active service.  VA records show he underwent let knee 
arthropathy in October 1971.  A December 1968 rating 
established service connection for aggravation of a pre-
existing left knee disability and assigned a 10 percent 
disability rating for the degree of increased disability 
incurred as a result of service.  In statements and hearing 
testimony in support of his claim the veteran asserted that 
his left knee disability warranted an increased rating.  The 
Board notes that although the veteran's left knee disability 
was evaluated on VA examinations in June 2005 and December 
2006, the provided reports included inconsistent findings as 
to left knee range of motion and instability.  Therefore, 
this matter must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This includes notification 
(1) that to substantiate his increased 
rating claim he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and extent of 
his service-connected left knee 
disability.  The physician should 
identify all present manifestations of 
the service-connected knee disability 
including any evidence of recurrent 
subluxation or lateral instability.  
Complete range of motion and X-ray 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  

The physician should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


